Per Curiam.

The plaintiffs’ property was not covered, at the time of its loss by the insurance policy issued by the defendant Fulton Fire Insurance Company to the defendants Chook and East End Dry Cleaners, Ltd. (Atlantic Fruit Co. v. Hamilton Fire Ins. Co., 251 N. Y. 98; 13 A. L. R. 2d 718, § 4; see, also, Rubin v. East|& West Ins. Co., 72 N. Y. S. 2d 885.)
The judgment in favor of plaintiffs against defendant Fulton Fire Insurance Company should be unanimously reversed on the law and facts, without costs, and complaint dismissed.
The judgment in favor of defendants Noah Chook and East End Dry Cleaners, Ltd. against the defendant Fulton Fire Insur*136anee Company on their cross complaint should be unanimously reversed on the law and facts and cross complaint dismissed, without costs.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.